This appeal is from an award made by the full Industrial Board awarding compensation to appellee on account of alleged injuries sustained by him on September 28, 1931, by reason of an accident arising out of and in the course of his employment by appellant.
The assignment of errors is that the award is contrary to law, and the sole question presented is the sufficiency of the evidence to sustain the finding upon which the award is based.
The record discloses that there is sufficient competent evidence to sustain the finding of the board, and this court will not weigh the evidence nor disturb the award where this is true, even if there be evidence from which a different result could have been reasonably reached.
Award affirmed, and increased five per cent as required by statute.